DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 13, 2020 has been entered. Claims 1 and 3-22 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims cannot depend on a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al. (US 2015/0272443 A1) (hereinafter – Sliwa) in view of Guo et al. (US 2014/0276643 A1) (hereinafter – Guo).
Regarding claim 1, Sliwa discloses A medical device (Abstract), comprising: an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end (FIG. 2A and Para. [0031], “Catheter 1B can have a RF ablator tip 2 and a flexible catheter shaft 4.”); a force sensor disposed on the shaft distal end and including a sensor proximal end and a sensor distal end (FIG. 2A and Para. [0031], “a single fiber 5 optical FP sensor is centrally and axially employed.”); a tip disposed on the sensor distal end (FIG. 2A and Para. [0031], “A force-calibrated flexible structure ; and a tubular moisture barrier defining a barrier lumen, wherein the tubular moisture barrier extends along the shaft longitudinal axis between the shaft distal end and the tip, and wherein the force sensor is disposed within the barrier lumen (FIG. 2A and Para. [0031], “A force-calibrated flexible structure 3A'/3B'/3C' can be situated between the tip 2 and the shaft 4. An optional elastomeric overlying sheath 8, shown in phantom, may be employed.”).
Sliwa fails to disclose wherein the tubular moisture barrier includes an inner layer and an outer layer; 
However, in the same field of endeavor, Guo teaches wherein the tubular moisture barrier includes an inner layer and an outer layer; (FIG. 2; inner polymeric layer 16, outer polymeric layer 18; paragraph [0023]; Paragraph [0017] “both polar and nonpolar polymers may have to be utilized” see further paragraphs [0030] – [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a tubular moisture barrier with an inner layer and an outer layer, wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer; and wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer, for the purpose of using well known catheters having multiple layers of polar and non-polar polymeric materials that allow synergistically balanced mechanical properties, exhibit good chemical affinities with medical adhesives and exhibit excellent surface lubricity and hydrophobicity (par. [0017] of Guo). 
Regarding claims 3, 5, 17 and 19, Sliwa discloses the medical device as claimed in claim 1. Sliwa fails to disclose wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer; and wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer. However, in the same field of endeavor, Guo teaches wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer; and wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer (FIG. 2; inner polymeric layer 16, outer polymeric layer 18; paragraph [0023]; Paragraph [0017] “both polar and nonpolar polymers may have to be utilized” see further paragraphs [0030] – [0034]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a tubular moisture barrier with an inner layer and an outer layer, wherein the inner layer is formed from a polar polymer and the outer layer is formed from a non-polar polymer; and wherein the inner layer is formed from a non-polar polymer and the outer layer is formed from a polar polymer, for the purpose of using well known catheters having multiple layers of polar and non-polar polymeric materials that allow synergistically balanced mechanical properties, exhibit good chemical affinities with medical adhesives and exhibit excellent surface lubricity and hydrophobicity (par. [0017] of Guo). 
Regarding claims 4, 6 and 18, Sliwa fails to disclose further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a polymer tie layer. However, in the same field of endeavor, Guo teaches a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a polymer tie layer (FIG. 2; middle polymer layer 17 (para [0023]), para. [0018] “tie layers may have to be employed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a polymer tie layer to improve adhesions and other properties. See paragraphs [0017] – [0020] of Guo, motivation being “Tie layers which exhibit good chemical affinities with chemically dissimilar polymer layers may have to be employed. Alternatively, the bonding surfaces of the dissimilar polymeric layers may be pretreated using various physical and chemical techniques (e.g., plasma or corona treatment, chemical 
Regarding claim 7, Sliwa and Guo disclose the medical device as in claim 2, and Guo discloses further comprising a middle layer disposed between the inner layer and the outer layer, wherein the middle layer is formed from a nonpolar polymer and the inner layer and the outer layer are formed from the same or different polymers, (FIG. 2; middle polymer layer 17 (para [0023]); Polymer tie layer – para. [0018] “tie layers may have to be employed”). Sliwa fails to disclose melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 1 degree Celsius to 100 degrees Celsius.  Guo further discloses wherein a27/3 ICD-1224US02/065513-001818 melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 1 degree Celsius to 100 degrees Celsius (Guo para [0017] – [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a polymer tie layer with an appropriate melting temperature to improve adhesions and other properties. It is well known in the art that the processing factors of the polymers play an important role in the adhesiveness, and it would have been obvious to one of ordinary skill in the art to select appropriate polymers that interact well with each other and with the device.
Regarding claim 8, Sliwa and Guo disclose the medical device as in claim 2.  Sliwa fails to disclose a27/3 ICD-1224US02/065513-001818 melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 5 degree Celsius to 50 degrees Celsius.  Guo discloses wherein a27/3 ICD-1224US02/065513-001818 melting temperature of the inner layer and the outer layer is lower than a melting temperature of the middle layer by a temperature in a range from 5 degree Celsius to 50 degrees Celsius (Guo para. [0017] – [0020]).

Regarding claim 9, Sliwa discloses The medical device of claim 1, wherein the tubular moisture barrier is formed from a flexible polymer (Para. [0031], “A force-calibrated flexible structure 3A'/3B'/3C' can be situated between the tip 2 and the shaft 4. An optional elastomeric overlying sheath 8, shown in phantom, may be employed.”).
Regarding claim 10, Sliwa discloses The medical device of claim 1, wherein the tubular moisture barrier is connected to a proximal end of the tip (As shown in FIG. 2A).
Regarding claim 11, Sliwa discloses The medical device of claim 1, wherein the tubular moisture barrier is connected to the shaft distal end (As shown in FIG. 2A).
Regarding claim 12, Sliwa discloses The medical device of claim 1, wherein the tubular moisture barrier is formed from a different material than a material that forms the elongate shaft (Para. [0034], “For example, compliant flexible structure section 3C' can comprise cross-hatched slots or beams, a close array of holes, a helical cut hypotube, a laser-cut helical spring, a braided shaft, elastic materials or structures, or any combination of the above, as shown in FIGS. 2C-2L.”).
Regarding claim 13, Sliwa discloses The medical device of claim 12, wherein the tubular moisture barrier has a greater flexibility than the elongate shaft (Para. [0034], “A single laser pattern can be used to attain the desired axial and bending stiffness of compliant flexible structure section 3C'.”).
Regarding claim 14, Sliwa discloses The medical device of claim 13, wherein: the force sensor is configured to deflect in response to a force applied to the tip; and the tubular moisture barrier is configured to deflect with the force sensor in response to the force applied to the tip (Para. [0043], “Fringe visibility is related to gap length, and wedge angle for a SMF FP sensor. In general, fringe visibility decreases as gap length increases. However, most single-fiber FP sensors have a gap length less than 100 .mu.m, and the visibility degradation owing to the gap length is acceptable for most practical applications. Furthermore, fringe visibility generally decreases as wedge angle increases.”).
Regarding claim 15, Sliwa fails to disclose wherein a material that forms the tubular moisture barrier is a thermoplastic material that has a thermal transition temperature of greater than 60 degrees Celsius. However, in the same field of endeavor, Guo teaches wherein a material that forms the tubular moisture barrier is a thermoplastic material that has a thermal transition temperature of greater than 60 degrees Celsius (Guo paragraph [0017] discussing thermoplastics, and paragraphs [0030] – 0034 it is well known in the art that thermal melting temperature is important for shape memory. Additionally, if the material is a thermoplastic, it is well known in the art that thermoplastics have a thermal transition temperature of greater than 60 degrees Celsius). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a tubular moisture barrier with an appropriate thermoplastic characteristic. It is well known in the art that the processing factors of the polymers play an important role in the adhesiveness and structural characteristics, and it would have been obvious to one of ordinary skill in the art to select appropriate polymers that interact well with each other and with the device. (Para. [0017] of Guo, “With consideration of end-use performances of catheters, both polar and nonpolar polymers may have to be utilized.”). Since end-performance is the goal, it would be obvious to pick polymers that have the desirable characteristics for that end-performance, i.e. shape memory for catheters. 
Regarding claim 16, Sliwa discloses A medical device (Abstract), comprising: an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end (FIG. 2A and Para. [0031], “Catheter 1B can have a RF ablator tip 2 and a flexible catheter shaft 4.”); a force sensor disposed on the shaft distal end and including a sensor proximal end and a sensor distal end (FIG. 2A and Para. [0031], “a single fiber 5 optical FP sensor is centrally and axially employed.”); a tip disposed on the sensor distal end (FIG. 2A and Para. [0031], “A force-calibrated flexible structure 3A'/3B'/3C' can be situated between the tip 2 and the shaft 4.”); and a tubular moisture barrier defining a barrier lumen, wherein the tubular moisture barrier extends along the shaft longitudinal axis between the shaft distal end and the tip, and wherein the force sensor is disposed within the barrier lumen (FIG. 2A and Para. [0031], “A force-calibrated flexible structure 3A'/3B'/3C' can be situated between the tip 2 and the shaft 4. An optional elastomeric overlying sheath 8, shown in phantom, may be employed.”). Sliwa fails to disclose the tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer.  
However, in the same field of endeavor, Guo teaches a medical device having a tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer (FIG. 2; inner polymeric layer 16, outer polymeric layer 18 (para [0023]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a tubular moisture barrier with an inner layer and an outer layer, because as stated in paragraph [0017] of Guo, “well known in the art to use multiple layered catheters.” Further, it would have been obvious to have them properly bonded together, see paragraphs [0017] – [0020] of Guo, “Tie layers which exhibit good chemical affinities with chemically dissimilar polymer layers may have to be employed. Alternatively, the bonding surfaces of the dissimilar polymeric layers may be pretreated using various physical and 
Regarding claim 20, Sliwa fails to disclose further comprising a tie layer disposed between the non-polar polymer and the polar polymer. However, in the same field of endeavor, Guo teaches a tie layer disposed between the non-polar polymer and the polar polymer (FIG. 2; middle polymer layer 17 (para [0023]), para. [0018] “tie layers may have to be employed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a polymer tie layer to improve adhesions and other properties. See paragraphs [0017] – [0020] of Guo, “Tie layers which exhibit good chemical affinities with chemically dissimilar polymer layers may have to be employed. Alternatively, the bonding surfaces of the dissimilar polymeric layers may be pretreated using various physical and chemical techniques (e.g., plasma or corona treatment, chemical etching, etc.) in order to improve layer-to-layer polymer adhesions and prevent the occurrence of layer delamination.”
Regarding claim 21, Sliwa discloses A medical device (Abstract), comprising: an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end (FIG. 2A and Para. [0031], “Catheter 1B can have a RF ablator tip 2 and a flexible catheter shaft 4.”); a force sensor disposed on the shaft distal end and including a sensor proximal end and a sensor distal end (FIG. 2A and Para. [0031], “a single fiber 5 optical FP sensor is centrally and axially employed.”); a tip disposed on the sensor distal end (FIG. 2A and Para. [0031], “A force-calibrated flexible structure 3A'/3B'/3C' can be situated between the tip 2 and the shaft 4.”); and a tubular moisture barrier defining a barrier lumen, wherein the tubular moisture barrier extends along the shaft longitudinal axis between the shaft distal end and the tip, and wherein the force sensor is disposed within the barrier lumen (FIG. 2A and Para. [0031], “A force-calibrated flexible structure 3A'/3B'/3C' can be situated between the tip 2 and the shaft 4. An optional elastomeric overlying sheath 8, shown in phantom, may the tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer.  Sliwa fails to disclose the tubular moisture barrier including an inner layer and an outer layer, the outer layer coaxially bonded with the inner layer, and a ring of tie polymer disposed in the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer.
However, in the same field of endeavor, Guo teaches a medical device having a tubular moisture barrier including an inner layer 16 and an outer layer 18, the outer layer coaxially bonded with the inner layer (FIG. 2; inner polymeric layer 16, outer polymeric layer 18 (para [0023]), a ring of tie polymer disposed in the recessed ledge, wherein a distal end of the tubular moisture barrier is bonded with the ring of tie polymer (Guo paragraphs [0030] – [0034]) FIG. 2; middle polymer layer 17 (para [0023]); para. [0018] “tie layers may have to be employed”; Guo paragraphs [0030] – [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a tubular moisture barrier with an inner layer and an outer layer, because as stated in paragraph [0017] of Guo, “well known in the art to use multiple layered catheters.” Further, it would have been obvious to have them properly bonded together, see paragraphs [0017] – [0020] of Guo, “Tie layers which exhibit good chemical affinities with chemically dissimilar polymer layers may have to be employed. Alternatively, the bonding surfaces of the dissimilar polymeric layers may be pretreated using various physical and chemical techniques (e.g., plasma or corona treatment, chemical etching, etc.) in order to improve layer-to-layer polymer adhesions and prevent the occurrence of layer delamination.”
Regarding claim 22, Sliwa fails to disclose wherein the outer layer and the inner layer are formed from polymer materials with different polarity, wherein the inner layer and the outer layer are bonded with the ring of polar polymer.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device as disclosed by Sliwa to include a tubular moisture barrier with an inner layer and an outer layer formed from materials with different polarities, for the purpose of having synergistically balanced materials, wherein the inner layer of the catheter is important for delivering fluids, and the outer layer may be important for the moisture barrier, because as stated in paragraph [0017] of because as stated in paragraph [0017] of Guo, “for the purpose of using well known catheters having multiple layers of polar and non-polar polymeric materials that allow synergistically balanced mechanical properties, exhibit good chemical affinities with medical adhesives and exhibit excellent surface lubricity and hydrophobicity” (par. [0017] of Guo) (Emphasis added). Further, it would have been obvious to have them properly bonded together, see paragraphs [0017] – [0020] of Guo, “Tie layers which exhibit good chemical affinities with chemically dissimilar polymer layers may have to be employed. Alternatively, the bonding surfaces of the dissimilar polymeric layers may be pretreated using various physical and chemical techniques (e.g., plasma or corona treatment, chemical etching, etc.) in order to improve layer-to-layer polymer adhesions and prevent the occurrence of layer delamination.”
Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. Applicant argues that the flexible structure 3A/3B/3C needs to be more flexible than the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791